Judgment, so far as appealed from, affirmed, in all respects, with costs to the defendants-respondents National Transportation Co., Inc. and James Johnson, against the defendant-appellant and the plaintiff-respondent-appellant, and with costs to the plaintiff-respondent-appellant against the defendant-appellant; and the appeal taken by the defendant-appellant, John Dentato, from so much of the judgment as is in favor of the defendants-respondents National Transportation Co., Inc. and James Johnson, is dismissed.
Concur — Breitel, J. P., Rabin, Frank, Valente and Stevens, JJ.